DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1-5, 7-13, and 15-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-13, and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Singh et al. (U.S. Patent Application Publication 2017/0054970) in view of Ito et al. (U.S. Patent Application Publication 2016/0059128).
Regarding claim 1, Singh et al. discloses a method of calibrating a 3D cluster, which comprises a 3D display panel configured to display images for a left eye and images for a right eye of a driver, and which further comprises a barrier configured to divide the images for the left eye and the images for the right eye to be transmitted to each of the left eye and the right eye of the driver (Figs. 1 and 4; paragraph [0025] – Fig. 4 is a schematic diagram of an embodiment of a vehicle display assembly 54 that may be employed within a vehicle 10 of Fig. 1 – as illustrated, the vehicle display assembly 54 includes the 3D display 28, which is configured to present a 3D image of a vehicle occupant (e.g., a driver or a passenger within the vehicle 10) – the vehicle display assembly 54 also includes a display control system 55 configured to control output directions of the left-eye and right-eye portions of the image – in the illustrated embodiment, the display control system 55 includes an actuator assembly 56 coupled to the parallax barrier 38 and configured to adjust a position of the parallax barrier 38 relative to the display surface 32 – in such a configuration, the position of the parallax barrier 38 may be adjusted relative to the display surface 32), the method comprising: graphically displaying, by a controller, a graphical element representing an arrangement state of the barrier through the 3D display panel (paragraph [0033] – (during startup of the vehicle 10), the display controller 63 outputs a signal to the 3D display 28 ; graphically displaying, by the controller, a guide message for guiding the arrangement states of the barrier to be changed through adjustment of the graphical element on the 3D display panel together with the graphical element (paragraph [0033] – (during startup of the vehicle 10), the display controller 63 outputs a signal to the 3D display 28 instructing the pixels 30 to form a test image on the display surface 32 – the test image may include any suitable pattern or image suitable for alignment calibration – by way of example only, the display controller 63 may instruct the left-eye pixels 34 to emit red light and the right-eye pixels 36 to emit blue light – however, other test images/ patterns may be utilized in alternative embodiments; paragraph [0034] – the alignment calibration may be used to establish a ; and guiding, by the controller, the driver to change the arrangement state of the barrier through adjustment of the graphical element (paragraph [0035] – for example, the 3D control system 70 may instruct the actuator assembly 56 to adjust the position (e.g., lateral position) of the parallax barrier 38 and/or instruct the display controller 63 to adjust the output of the pixels (e.g., by changing the order of the left-eye and right-eye pixels, etc.) until the image received by the camera 68 substantially corresponds to the expected visual output; paragraph [0036] – once the images substantially correspond to one another, the 3D control system 70 may store data indicative of the alignment calibration (e.g., in the storage device 76) – for example, the alignment calibration may include one or more parameters that may be used in a relationship (e.g., equation, lookup table, etc.) between occupant head position and parallax barrier position; paragraph [0037] – in addition, while the alignment calibration process may be performed during initialization of the vehicle electronic systems in certain embodiments, it should be appreciated that the alignment calibration process may additionally or alternatively be manually initiated (e.g., in response to occupant input) – in order for the driver to properly calibrate the barrier manually, instructions would need to be provided to the driver).  However, Singh et al. fails to disclose wherein the adjustment of the graphical element is implemented by the driver operating at least one button of a user interface.  
Referring to the Ito et al. reference, Ito et al. discloses a method of calibrating a 3D cluster, which comprises a 3D display panel configured to display images for a left eye and images for a right eye of a user, and which further comprises a barrier configured to divide the images for the left eye and the images for the right eye to be transmitted to each of the left eye and the right eye of the user, the method comprising: wherein the adjustment of the graphical element is implemented by the user operating at least one button of a user interface (Figs. 22A and 22B; paragraphs [0255]–[0266] - when a position of attachment of inner camera 204 is as designed, the  user can view stereoscopic display of object 334 as shown in FIG. 22B - when there is an error in position of attachment of inner camera 204, however, as  shown in FIG. 22A, slits in the barrier liquid crystal are set as being displaced and hence flickering in stereoscopic display of object 334 is felt - in such a case, the user presses adjustment button 331 or 332 until stereoscopic display of object 334 no longer flickers - namely, the user adjusts an amount of correction for estimated relative positional relation by operating the touch panel of display module 210 - then, when stereoscopic display of object 334 no longer flickers, the user presses enter button 333 so as to set an amount of correction - the calibration function according to the present embodiment determines an amount of correction for estimated relative positional relation (that is, recognized positions of the eyes) in response to an operation by the user). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have had the user adjust the graphical element as disclosed by Ito et al. in the method disclosed by Singh et al. in order to allow the user to adjust the display to better accommodate them.  While Ito et al. does not provide the barrier being adjusted in a vehicle, Ito et al. 
Regarding claim 2, Singh et al. in view of Ito et al. discloses all of the limitations as previously discussed with respect to claim 1 including that wherein the graphical element is displayed to indicate an error between a first setting value of the barrier suitable for a current binocular position of the driver and a second setting value representing a current arrangement state of the barrier (Singh et al.: paragraph [0033] – (during startup of the vehicle 10), the display controller 63 outputs a signal to the 3D display 28 instructing the pixels 30 to form a test image on the display surface 32 – the test image may include any suitable pattern or image suitable for alignment calibration – by way of example only, the display controller 63 may instruct the left-eye pixels 34 to emit red light and the right-eye pixels 36 to emit blue light – however, other test images/ patterns may be utilized in alternative embodiments; paragraph [0034] – the alignment calibration may be used to establish a relationship between the display output (e.g., based on the output of the pixels 30 and/or the position of the parallax barrier) and the occupant head position – accordingly, the expected visual output of the display 28 at the display monitoring camera 68 may correspond to display output (e.g., based on the output of the pixels 30 and/or the position of the parallax barrier) in which the left eye 42 receives a .
Regarding claim 3, Singh et al. in view of Ito et al. discloses all of the limitations as previously discussed with respect to claims 1 and 2 including that wherein the graphical element comprises a first object representing the first setting value of the barrier and a second object representing the second setting value of the barrier, and wherein a distance between the first object and the second object represents the error (Singh et al.: .
Regarding claim 4, Singh et al. in view of Ito et al. discloses all of the limitations as previously discussed with respect to claims 1-3 including that wherein the arrangement of the barrier is changed in response to the driver moving at least one of the first object and the second object of the graphical element, thereby reducing the error (Singh et al.: paragraph [0033] – (during startup of the vehicle 10), the display controller 63 outputs a signal to the 3D display 28 instructing the pixels 30 to form a test image on the display surface 32 – the test image may include any suitable pattern or image suitable for alignment calibration – by way of example only, the display controller 63 may instruct the left-eye pixels 34 to emit red light and the right-eye pixels 36 to emit blue light – however, other test images/ patterns may be utilized in alternative embodiments; paragraph [0034] – the alignment calibration may be used to establish a relationship between the display output (e.g., based on the output of the pixels 30 and/or the position of the parallax barrier) and the occupant head position – accordingly, the expected visual output of the display 28 at the display monitoring camera 68 may correspond to display output (e.g., based on the .
Regarding claim 5, Singh et al. in view of Ito et al. discloses all of the limitations as previously discussed with respect to claims 1-4 including that wherein at least one of the first object and the second object of the graphical element is provided to move on a graphic of the 3D display panel in response to operation of at least one button of the user interface (Singh et al.: paragraph [0033] – (during startup of the vehicle 10), the display controller 63 outputs a signal to the 3D display 28 instructing the pixels 30 to form a test image on the display surface 32 – the test image may include any suitable pattern or image suitable for alignment calibration – by way of example only, the display controller 63 may instruct the left-eye pixels 34 to emit red light and the right-eye pixels 36 to emit blue light – however, other test images/ patterns may be utilized in alternative embodiments; paragraph [0034] – the alignment calibration may be used to establish a relationship between the display output (e.g., based on the output of the pixels 30 and/or the position of the parallax barrier) and the occupant head position – accordingly, the expected visual output of the display 28 at the display monitoring camera 68 may correspond to display output (e.g., based on the output of the pixels 30 and/or the position of the parallax barrier) in which the left eye 42 receives a substantially solid red image and the right eye 46 receives a substantially solid blue image; paragraph [0035] – for example, the 3D control system 70 may instruct the actuator assembly 56 to adjust the position (e.g., lateral position) of the parallax barrier 38 and/or instruct the display controller 63 to adjust the output of the pixels (e.g., by changing the order of the left-eye and right-eye pixels, etc.) until the image received by the camera 68 substantially corresponds to the expected visual output; paragraph [0036] – once the images substantially correspond to one another, the 3D control system 70 may store data indicative of the alignment calibration (e.g., in the storage device 76) – for example, the alignment calibration may include one or  user can view stereoscopic display of object 334 as shown in FIG. 22B - when there is an error in position of attachment of inner camera 204, however, as  shown in FIG. 22A, slits in the barrier liquid crystal are set as being displaced and hence flickering in stereoscopic display of object 334 is felt - in such a case, the user presses adjustment button 331 or 332 until stereoscopic display of object 334 no longer flickers - namely, the user adjusts an amount of correction for estimated relative positional relation by operating the touch panel of display module 210 - then, when stereoscopic display of object 334 no longer flickers, the user presses enter button 333 so as to set an amount of correction - the calibration function according to the present embodiment determines an amount of correction for estimated relative positional relation (that is, recognized positions of the eyes) in response to an operation by the user).
Regarding claim 7, Singh et al. in view of Ito et al. discloses all of the limitations as previously discussed with respect to claim 1 including that the method further comprises: storing, by the controller, a setting value of a new arrangement state of the barrier changed by the driver (Singh et al.: paragraph [0033] – (during startup of the vehicle 10), the display controller 63 outputs a signal to the 3D display 28 instructing the pixels 30 to form a test image on the display surface 32 – the test image may include any suitable pattern or image suitable for alignment calibration – by way of example only, the display controller 63 may instruct the left-eye pixels 34 to emit red light and the right-eye pixels 36 to emit blue light – however, other test images/ patterns may be utilized in alternative embodiments; paragraph [0034] – the alignment calibration may be used to establish a relationship between the display output (e.g., based on the output of the pixels 30 and/or the position of the parallax barrier) and the occupant head position – accordingly, the expected visual output of the display 28 at the display monitoring camera 68 may correspond to display output (e.g., based on the output of the pixels 30 and/or the position of the parallax barrier) in which the left eye 42 receives a substantially solid red image and the right eye 46 receives a substantially solid blue image; paragraph [0035] – for example, the 3D control system 70 may instruct the actuator assembly 56 to adjust the position (e.g., lateral position) of the parallax barrier 38 and/or instruct the display controller 63 to adjust the output of the pixels (e.g., by changing the order of the left-eye and right-eye pixels, etc.) until the image received by the camera 68 substantially corresponds to the expected visual output; paragraph [0036] – once the images substantially correspond to one another, the 3D control system 70 may store data indicative of the alignment calibration (e.g., in the storage device .
Regarding claim 8, Singh et al. in view of Ito et al. discloses all of the limitations as previously discussed with respect to claim 1 including that the method further comprises: storing, by the controller, a setting value of a new arrangement state of the barrier in association with a current memory seat setting value of a driver's seat (Singh et al.: paragraph [0018] – as will be appreciated, variations in seating position (e.g., lateral seating position) and/or vehicle dynamics may place a head of the occupant in various positions within the vehicle interior 12 – accordingly, the vehicle display assembly is configured to monitor the position of the occupant head, and to adjust an output of the display (e.g., the first display 18 and/or the second display 20) based on the occupant head position; paragraph [0036] – once the images substantially correspond to one another, the 3D control system 70 may store data indicative of the alignment calibration (e.g., in the storage device 76) – for example, the alignment calibration may include one or more parameters that may be used in a .
Regarding claim 9, Singh et al. discloses a 3D cluster comprising: a 3D display panel configured to display images for a left eye and images for a right eye of a driver (Figs. 1 and 4; paragraph [0025] – Fig. 4 is a schematic diagram of an embodiment of a vehicle display assembly 54 that may be employed within a vehicle 10 of Fig. 1 – as illustrated, the vehicle display assembly 54 includes the 3D display 28, which is configured to present a 3D image of a vehicle occupant (e.g., a driver or a passenger within the vehicle 10) – the vehicle display assembly 54 also includes a display control system 55 configured to control output directions of the left-eye and right-eye portions of the image – in the illustrated embodiment, the display control system 55 includes an actuator assembly 56 coupled to the parallax barrier 38 and configured to adjust a position of the parallax barrier 38 relative to the display surface 32 – in such a configuration, the position of the parallax barrier 38 may be adjusted relative to the display surface 32); a barrier configured to divide the images for the left eye and the images for the right eye to be transmitted to each of the left eye and the right eye of the driver (Figs. 1 and 4; paragraph [0025] – Fig. 4 is a schematic diagram of an embodiment of a vehicle display assembly 54 that may ; and a controller configured to graphically display a graphical element representing an arrangement state of the barrier through the 3D display panel, configured to graphically display a guide message for guiding the arrangement states of the barrier to be changed through adjustment of the graphical element on the 3D display panel together with the graphical element (paragraph [0033] – (during startup of the vehicle 10), the display controller 63 outputs a signal to the 3D display 28 instructing the pixels 30 to form a test image on the display surface 32 – the test image may include any suitable pattern or image suitable for alignment calibration – by way of example only, the display controller 63 may instruct the left-eye pixels 34 to emit red light and the right-eye pixels 36 to emit blue light – however, other test images/ patterns may be utilized in alternative embodiments; paragraph [0034] – the alignment calibration may be used to establish a relationship between the display output (e.g., based on the output of the pixels 30 and/or the position of , and configured to guide the driver to change the arrangement state of the barrier through adjustment of the graphical element (paragraph [0033] – .  However, Singh et al. fails to disclose wherein the adjustment of the graphical element is implemented by the driver operating at least one button of a user interface.  
Referring to the Ito et al. reference, Ito et al. discloses a 3D cluster comprising a 3D display panel configured to display images for a left eye and images for a right eye of a user, and which further comprises a barrier configured to divide the images for the left eye and the images for the right eye to be transmitted to each of the left eye and the right eye of the user, the device comprising: wherein the adjustment of the graphical element is implemented by the user operating at least one button of a user interface (Figs. 22A and 22B; paragraphs [0255]–[0266] - when a position of attachment of inner camera 204 is as designed, the  user can view stereoscopic display of object 334 as shown in FIG. 22B - when there is an error in position of attachment of inner camera 204, however, as  shown in FIG. 22A, slits in the barrier liquid crystal are set as being displaced and hence flickering in stereoscopic display of object 334 is felt - in such a case, the user presses adjustment button 331 or 332 until stereoscopic display of object 334 no longer 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have had the user adjust the graphical element as disclosed by Ito et al. in the device disclosed by Singh et al. in order to allow the user to adjust the display to better accommodate them.  While Ito et al. does not provide the barrier being adjusted in a vehicle, Ito et al. does teach the idea of the user manually adjusting the barrier themselves.  Meanwhile, Singh et al. does discloses manually calibrating the display (paragraph [0037]), but Singh et al. is silent on how the display is manually adjusted.  Therefore, Ito et al. when combined with Singh et al. will disclose the steps for the user using an interface to manually calibrate the display. 
Regarding claim 10, Singh et al. in view of Ito et al. discloses all of the limitations as previously discussed with respect to claim 9 including that wherein the graphical element is displayed to indicate an error between a first setting value of the barrier suitable for a current binocular position of the driver and a second setting value representing a current arrangement state of the barrier (Singh et al.: paragraph [0033] – (during startup of the vehicle 10), .
Regarding claim 11, Singh et al. in view of Ito et al. discloses all of the limitations as previously discussed with respect to claims 9 and 10 including that wherein the graphical element comprises a first object representing the first setting value of the barrier and a second object representing the second setting value of the barrier, and wherein a distance between the first object and the second object represents the error (Singh et al.: paragraph [0033] – (during startup of the vehicle 10), the display controller 63 outputs a signal to the 3D display 28 instructing the pixels 30 to form a test image on the display surface 32 – the test image may include any suitable pattern or image suitable for alignment calibration – by way of example only, the display controller 63 may instruct the left-eye pixels 34 to emit red light and the right-eye pixels 36 to emit blue light – however, other test images/ patterns may be utilized in alternative embodiments; paragraph [0034] – the alignment calibration may be used to establish a relationship between the display output (e.g., based on the output of the pixels 30 and/or the position of the parallax barrier) and the occupant head position – accordingly, the expected visual output of the display 28 at the display monitoring camera 68 may correspond to display output (e.g., .
Regarding claim 12, Singh et al. in view of Ito et al. discloses all of the limitations as previously discussed with respect to claims 9-11 including that wherein the arrangement of the barrier is changed in response to the driver moving at least one of the first object and the second object of the graphical element, thereby reducing the error (Singh et al.: paragraph [0033] – (during startup of the vehicle 10), the display controller 63 outputs a signal to the 3D display 28 instructing the pixels 30 to form a test image on the display surface 32 – the test image may include any suitable pattern or image suitable for alignment calibration – by way of example only, the display controller 63 may instruct the left-eye pixels 34 to emit red light and the right-eye pixels 36 to emit blue light – however, other test images/ patterns may be utilized in alternative embodiments; paragraph [0034] – the alignment calibration may be used to establish a relationship between the display output (e.g., based on the output of the pixels 30 and/or the position of the parallax barrier) and the occupant head position – accordingly, the expected visual output of the display 28 at the display monitoring camera 68 may correspond to display output (e.g., based on the output of the pixels 30 and/or the position of the parallax barrier) in which the left eye 42 receives a substantially solid red image and the right eye 46 receives a substantially solid blue image; paragraph [0035] – for example, the 3D control system 70 may instruct the actuator assembly 56 to adjust the position (e.g., lateral position) of the parallax barrier 38 and/or instruct the display controller 63 to adjust the output of the pixels (e.g., by changing the order of the left-eye and right-eye pixels, etc.) until the image received by the camera 68 substantially corresponds to the expected visual output; paragraph [0036] – once the images substantially correspond to one another, the 3D control system 70 may store data indicative of the alignment calibration (e.g., in the storage device 76) – for example, the alignment calibration may include one or more parameters that may .
Regarding claim 13, Singh et al. in view of Ito et al. discloses all of the limitations as previously discussed with respect to claims 9-12 including that wherein at least one of the first object and the second object of the graphical element is provided to move on a graphic of the 3D display panel in response to operation of at least one button of a user interface (Singh et al.: paragraph [0033] – (during startup of the vehicle 10), the display controller 63 outputs a signal to the 3D display 28 instructing the pixels 30 to form a test image on the display surface 32 – the test image may include any suitable pattern or image suitable for alignment calibration – by way of example only, the display controller 63 may instruct the left-eye pixels 34 to emit red light and the right-eye pixels 36 to emit blue light – however, other test images/ patterns may be utilized in alternative embodiments; paragraph [0034] – the alignment calibration may be used to establish a relationship between the display output (e.g., based on the output of the pixels 30 and/or the position of the parallax barrier) and the occupant head position – accordingly, the expected visual output of the display  user can view stereoscopic display of object 334 as shown in FIG. 22B - when there is an error in position of attachment of inner camera 204, however, as  shown in .
Regarding claim 15, Singh et al. in view of Ito et al. discloses all of the limitations as previously discussed with respect to claim 9 including that wherein the controller is configured to store a setting value of a new arrangement state of the barrier changed by the driver (Singh et al.: paragraph [0033] – (during startup of the vehicle 10), the display controller 63 outputs a signal to the 3D display 28 instructing the pixels 30 to form a test image on the display surface 32 – the test image may include any suitable pattern or image suitable for alignment calibration – by way of example only, the display controller 63 may instruct the left-eye pixels 34 to emit red light and the right-eye pixels 36 to emit blue light – however, other test images/ patterns may be utilized in alternative embodiments; paragraph [0034] – the alignment calibration may be used to establish a relationship between the display output (e.g., based on the output of the pixels 30 and/or the position of the parallax barrier) and the occupant head .
Regarding claim 16, Singh et al. in view of Ito et al. discloses all of the limitations as previously discussed with respect to claim 9 including that wherein the controller is configured to store a setting value of a new arrangement state of the barrier in association with a current memory seat setting value of a driver's seat (Singh et al.: paragraph [0018] – as will be appreciated, variations in seating position (e.g., lateral seating position) and/or vehicle dynamics may place a head of the occupant in various positions within the vehicle interior 12 – accordingly, the vehicle display assembly is configured to monitor the position of the occupant head, and to adjust an output of the display (e.g., the first display 18 and/or the second display 20) based on the occupant head position; paragraph [0036] – once the images substantially correspond to one another, the 3D control system 70 may store data indicative of the alignment calibration (e.g., in the storage device 76) – for example, the alignment calibration may include one or more parameters that may be used in a relationship (e.g., equation, lookup table, etc.) between occupant head position and parallax barrier position – the alignment calibration may be used in conjunction with the occupant head position (e.g., as monitored by the head/facing tracking camera 66) to enhance the alignment of the respective left-eye/right-eye portions of the image with the occupant eyes, thereby enhancing the quality and/or accuracy of the three dimensional image).
Regarding claim 17, Singh et al. discloses a method of calibrating a 3D cluster, which comprises a 3D display panel configured to display images for a left eye and images for a right eye of a driver, and which further comprises a barrier configured to divide the images for the left eye and the images for the right eye to be transmitted to each of the left eye and the right eye of the driver (Figs. 1 and 4; paragraph [0025] – Fig. 4 is a schematic diagram of an embodiment of a vehicle display assembly 54 that may be employed within a vehicle 10 of Fig. 1 – as illustrated, the vehicle display assembly 54 includes the 3D display 28, which is configured to present a 3D image of a vehicle occupant (e.g., a driver or a passenger within the vehicle 10) – the vehicle display assembly 54 also includes a display control system 55 configured to control output directions of the left-eye and right-eye portions of the image – in the illustrated embodiment, the display control system 55 includes an actuator assembly 56 coupled to the parallax barrier 38 and configured to adjust a position of the parallax barrier 38 relative to the display surface 32 – in such a configuration, the position of the parallax barrier 38 may be adjusted relative to the display surface 32), the method comprising: graphically displaying, by a controller, through the 3D display panel, a graphical element representing an error between a first setting value of the barrier suitable for a current binocular position of the driver and a second setting value representing a current arrangement state of the barrier (paragraph [0033] – (during startup of the vehicle 10), the display controller 63 outputs a signal to the 3D display 28 instructing the pixels 30 to form a test image on the display surface 32 – the test image may include any suitable pattern or image suitable for alignment calibration – by way of example only, the display controller 63 may instruct the left-eye pixels 34 to emit red light and the right-eye pixels 36 to emit blue light – however, other test images/ patterns may be utilized in alternative embodiments; paragraph [0034] – the alignment calibration may be used to establish a ; graphically displaying, by the controller, a guide message for guiding the arrangement states of the barrier to be changed through adjustment of the graphical element on the 3D display panel together with the graphical element (paragraph [0033] – (during startup of the vehicle 10), the display controller 63 outputs a signal to the 3D display 28 instructing the pixels 30 to form a test image on the display surface 32 – the test image may include any suitable pattern or image suitable for alignment calibration – by way of example only, the display controller 63 may instruct the left-eye pixels 34 to emit red light and the right-eye pixels 36 to emit blue light – however, other test images/ patterns may be utilized in alternative embodiments; paragraph [0034] – the alignment calibration may be used to establish a relationship between the display output (e.g., based on the output of the pixels 30 and/or the position of the parallax barrier) and the occupant head position – accordingly, the expected visual output of the display 28 at the display monitoring camera 68 may correspond to display output (e.g., based on the output of the pixels 30 and/or the position of the parallax barrier) in which the left eye 42 receives a substantially solid red image and the right eye 46 receives a substantially solid blue image; paragraph [0035] – for example, the 3D control system 70 may instruct the actuator assembly 56 to adjust the position (e.g., lateral position) of the parallax barrier 38 and/or instruct the display controller 63 to adjust the output of the pixels (e.g., by changing the order of the left-eye and right-eye pixels, etc.) until the image received by the camera 68 substantially corresponds to the expected visual output; paragraph [0036] – once the images substantially correspond to one another, the 3D control system 70 may store data indicative of ; guiding, by the controller, the driver to change the arrangement state of the barrier through adjustment of the graphical element (paragraph [0035] – for example, the 3D control system 70 may instruct the actuator assembly 56 to adjust the position (e.g., lateral position) of the parallax barrier 38 and/or instruct the display controller 63 to adjust the output of the pixels (e.g., by changing the order of the left-eye and right-eye pixels, etc.) until the image received by the camera 68 substantially corresponds to the expected visual output; paragraph [0036] – once the images substantially correspond to one another, the 3D control system 70 may store data indicative of the alignment calibration (e.g., in the storage device 76) – for example, the alignment calibration may include one or more parameters that may be used in a relationship (e.g., equation, lookup table, etc.) between occupant head position and parallax barrier position; paragraph [0037] – in addition, while the alignment calibration process may be performed during initialization of the vehicle electronic systems in certain embodiments, it ; storing, by the controller, a setting value of a new arrangement state of the barrier changed by the driver (paragraph [0036] – once the images substantially correspond to one another, the 3D control system 70 may store data indicative of the alignment calibration (e.g., in the storage device 76) – for example, the alignment calibration may include one or more parameters that may be used in a relationship (e.g., equation, lookup table, etc.) between occupant head position and parallax barrier position); and storing, by the controller, the setting value of the new arrangement state of the barrier in association with a current memory seat setting value of a driver's seat (paragraph [0018] – as will be appreciated, variations in seating position (e.g., lateral seating position) and/or vehicle dynamics may place a head of the occupant in various positions within the vehicle interior 12 – accordingly, the vehicle display assembly is configured to monitor the position of the occupant head, and to adjust an output of the display (e.g., the first display 18 and/or the second display 20) based on the occupant head position; paragraph [0036] – once the images substantially correspond to one another, the 3D control system 70 may store data indicative of the alignment calibration (e.g., in the storage device 76) – for example, the alignment calibration may include one or more parameters that may be used in a relationship (e.g., equation, lookup table, etc.) between occupant head position and parallax barrier position – the alignment .  However, Singh et al. fails to disclose wherein the adjustment of the graphical element is implemented by the driver operating at least one button of a user interface.  
Referring to the Ito et al. reference, Ito et al. discloses a method of calibrating a 3D cluster, which comprises a 3D display panel configured to display images for a left eye and images for a right eye of a user, and which further comprises a barrier configured to divide the images for the left eye and the images for the right eye to be transmitted to each of the left eye and the right eye of the user, the method comprising: wherein the adjustment of the graphical element is implemented by the user operating at least one button of a user interface (Figs. 22A and 22B; paragraphs [0255]–[0266] - when a position of attachment of inner camera 204 is as designed, the  user can view stereoscopic display of object 334 as shown in FIG. 22B - when there is an error in position of attachment of inner camera 204, however, as  shown in FIG. 22A, slits in the barrier liquid crystal are set as being displaced and hence flickering in stereoscopic display of object 334 is felt - in such a case, the user presses adjustment button 331 or 332 until stereoscopic display of object 334 no longer flickers - namely, the user adjusts an amount of correction for estimated relative positional relation by operating the touch panel of display 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have had the user adjust the graphical element as disclosed by Ito et al. in the method disclosed by Singh et al. in order to allow the user to adjust the display to better accommodate them.  While Ito et al. does not provide the barrier being adjusted in a vehicle, Ito et al. does teach the idea of the user manually adjusting the barrier themselves.  Meanwhile, Singh et al. does discloses manually calibrating the display (paragraph [0037]), but Singh et al. is silent on how the display is manually adjusted.  Therefore, Ito et al. when combined with Singh et al. will disclose the steps for the user using an interface to manually calibrate the display. 
Regarding claim 18, Singh et al. in view of Ito et al. discloses all of the limitations as previously discussed with respect to claim 17 including that wherein the graphical element comprises a first object representing the first setting value of the barrier and a second object representing the second setting value of the barrier, and wherein a distance between the first object and the second object represents the error (Singh et al.: paragraph [0033] – (during startup of the vehicle 10), the display controller 63 outputs a signal to the 3D display 28 instructing the pixels 30 to form a test image .
Regarding claim 19, Singh et al. in view of Ito et al. discloses all of the limitations as previously discussed with respect to claims 17 and 18 including that wherein the arrangement of the barrier is changed in response to the driver moving at least one of the first object and the second object of the graphical element, thereby reducing the error (Singh et al.: paragraph [0033] – (during startup of the vehicle 10), the display controller 63 outputs a signal to the 3D display 28 instructing the pixels 30 to form a test image on the display surface 32 – the test image may include any suitable pattern or image suitable for alignment calibration – by way of example only, the display controller 63 may instruct the left-eye pixels 34 to emit red light and the right-eye pixels 36 to emit blue light – however, other test images/ patterns may be utilized in alternative embodiments; paragraph [0034] – the alignment calibration may be used to establish a relationship between the display output (e.g., based on the output of the pixels 30 and/or the position of the parallax barrier) and the occupant head position – accordingly, the expected visual output of the display 28 at the display monitoring camera 68 may correspond to display output (e.g., based on the output of the pixels 30 and/or the position of the parallax barrier) in which the left eye 42 receives a substantially solid red image and the right eye 46 receives a .
Regarding claim 20, Singh et al. in view of Ito et al. discloses all of the limitations as previously discussed with respect to claims 17-19 including that wherein at least one of the first object and the second object of the graphical element is provided to move on a graphic of the 3D display panel in response to operation of at least one button of the user interface (Singh et al.: paragraph [0033] – (during startup of the vehicle 10), the display controller  user can view stereoscopic display of object 334 as shown in FIG. 22B - when there is an error in position of attachment of inner camera 204, however, as  shown in FIG. 22A, slits in the barrier liquid crystal are set as being displaced and hence flickering in stereoscopic display of object 334 is felt - in such a case, the user presses adjustment button 331 or 332 until stereoscopic display of object 334 no longer flickers - namely, the user adjusts an amount of correction for estimated relative positional relation by operating the touch panel of display module 210 - then, when stereoscopic display of object 334 no longer flickers, the user presses enter button 333 so as to set an amount of correction - the calibration function according to the present embodiment determines an amount of correction for estimated relative positional relation (that is, recognized positions of the eyes) in response to an operation by the user).

Conclusion
Applicant's amendment necessitate the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEATHER R JONES whose telephone number is (571)272-7368.  The examiner can normally be reached on Mon. - Fri.: 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on (571)272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/HEATHER R JONES/Primary Examiner, Art Unit 2481                                                                                                                                                                                                        
June 2, 2021